As filed with the Securities and Exchange Commission on September23, 2009. Registration No. 333- U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] [ ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. PRINCIPAL FUNDS, INC. f/k/a Principal Investors Fund, Inc. (Exact name of Registrant as specified in charter) 680 8th Street, Des Moines, Iowa 50392-2080 (Address of Registrant's Principal Executive Offices) 515-248-3842 (Registrant's Telephone Number, Including Area Code) Michael D. Roughton Counsel, Principal Funds, Inc. 711 High Street Des Moines, Iowa 50392-2080 (Name and Address of Agent for Service) Copies of all communications to: John W. Blouch Dykema Gossett PLLC 1treet, N.W. Washington, D.C. 20005-3353 202-906-8714; 202-906-8669 (Fax) Approximate date of proposed public offering: As soon as practicable after this Registration Statement becomes effective. Title of Securities Being Registered: Class A, Class B, Class C, Institutional Class, Class J, Class R-1, Class R-2, Class R-3, Class R-4, and Class R-5 Shares common stock, par value $.01 per share. No filing fee is due because an indefinite number of shares have been registered in reliance on Section 24(f) under the Investment Company Act of 1940, as amended. It is proposed that this filing will become effective on October23,2009, pursuant to Rule 488. PRINCIPAL FUNDS, INC. 680 8th Street Des Moines, Iowa 50392-2080 , 2009 Dear Shareholder: A Special Meeting of Shareholders of Principal Funds, Inc. (PFI) will be held at 680 8th Street, Des Moines, Iowa 50392-2080, on December 15, 2009 at 10 a.m., Central Time. At the meeting, shareholders of the Ultra Short Bond Fund (the Acquired Fund) will be asked to consider and approve a Plan of Acquisition (the Plan) providing for the reorganization of the Ultra Short Bond Fund into the Money Market Fund (the Acquiring Fund). Each of these Funds is a separate series or fund of PFI. Under the Plan: (i) the Acquiring Fund will acquire all the assets, subject to all the liabilities, of the Acquired Fund in exchange for shares of the Acquiring Fund; (ii) the Acquiring Fund shares will be distributed to the shareholders of the Acquired Fund; and (iii) the Acquired Fund will liquidate and terminate (the Reorganization). As a result of the Reorganization, each shareholder of the Acquired Fund will become a shareholder of the Acquiring Fund. The total value of all shares of the Acquiring Fund issued in the Reorganization will equal the total value of the net assets of the Acquired Fund. The number of full and fractional shares of the Acquiring Fund received by a shareholder of the Acquired Fund will be equal in value to the value of that shareholders shares of the Acquired Fund as of the close of regularly scheduled trading on the New York Stock Exchange (NYSE) on the closing date of the Reorganization. Holders of Class A, Class C, Class J, Class R-1, Class R-2, Class R-3, Class R-4, Class R-5 and Institutional Class shares of the Acquired Fund will receive, respectively, Class A, Class C, Class J, Class R-1, Class R-2, Class R-3, Class R-4, Class R-5 and Institutional Class shares of the Acquiring Fund. The Reorganization is expected to occur as of the close of regularly scheduled trading on the NYSE on December 18, 2009. All share classes of the Acquired Fund will vote in the aggregate and not by class with respect to the Reorganization. The Board of Directors of PFI believes that the Reorganization will serve the best interests of shareholders of both the Acquired and Acquiring Funds. The Funds have similar investment objectives in that the Acquiring Fund seeks as high a level of current income as is considered consistent with preservation of principal and maintenance of liquidity while the Acquired Fund seeks to provide current income while seeking capital appreciation. The Funds also have the same sub-advisor and similar principal policies and risks in that both invest primarily in high quality, short-term money market instruments. The Acquiring Fund has the similar advisory fee rates and is expected to have lower expense ratios following the Reorganization, assuming the imposition of a voluntaryexpense cap. The Acquiring Fund has outperformed the Acquired Fund over the one year, three year and five year periods ended June 30, 2009. Moreover, the Reorganization may be expected to afford shareholders of the Acquired Fund on an ongoing basis greater prospects for growth and efficient management. Combining the Funds will not result in any dilution of the interests of existing shareholders of the Funds. The value of your investment will not be affected by the Reorganization. Furthermore, in the opinion of legal counsel, no gain or loss will be recognized by any shareholder for federal income tax purposes as a result of the Reorganization. ***** Enclosed you will find a Notice of Special Meeting of Shareholders, a Proxy Statement/Prospectus, and a proxy card for shares of the Acquired Fund you owned as of October 2, 2009, the record date for the Meeting. The Proxy Statement/Prospectus provides background information and describes in detail the matters to be voted on at the Meeting. The Board of Directors has unanimously voted in favor of the proposed Reorganization and recommends that you vote FOR the Proposal. In order for shares to be voted at the Meeting, we urge you to read the Proxy Statement/Prospectus and then complete and mail your proxy card(s) in the enclosed postage-paid envelope, allowing sufficient time for receipt by us by , 2009. As a convenience, we offer three options by which to vote your shares: By Internet: Follow the instructions located on your proxy card. By Phone: The phone number is located on your proxy card. Be sure you have your control number, as printed on your proxy card, available at the time you call. By Mail: Sign your proxy card and enclose it in the postage-paid envelope provided in this proxy package. We appreciate your taking the time to respond to this important matter. Your vote is important. If you have any questions regarding the Reorganization, please call our shareholder services department toll free at 1-800-222-5852. 1 PRINCIPAL FUNDS, INC. 680 8th Street Des Moines, Iowa 50392-2080 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To the Shareholders of the Ultra Short Bond Fund: Notice is hereby given that a Special Meeting of Shareholders (the Meeting) of the Ultra Short Bond Fund, a separate series or fund of Principal Funds, Inc. (PFI), will be held at 680 8 th Street, Des Moines, Iowa 50392-2080, on December 15, 2009 at 10 a.m., Central Time . A Proxy Statement/Prospectus providing information about the following proposal to be voted on at the Meeting is included with this notice. The Meeting is being held to consider and vote on such proposal as well as any other business that may properly come before the Meeting or any adjournment thereof: Proposal: Approval of a Plan of Acquisition providing for the reorganization of the Ultra Short Bond Fund (the Fund) into the Money Market Fund. The Board of Directors of PFI recommends that shareholders of the Fund vote FOR the Proposal. Approval of the Proposal will require the affirmative vote of the holders of at least a Majority of the Outstanding Voting Securities (as defined in the accompanying Proxy Statement/Prospectus) of the Fund. Each shareholder of record at the close of business on October 2, 2009 is entitled to receive notice of and to vote at the Meeting. Please read the attached Proxy Statement/Prospectus. By order of the Board of Directors Nora M. Everett President , 2009 Des Moines, Iowa 2 PRINCIPAL FUNDS, INC. 680 8th Street Des Moines, Iowa 50392-2080  PROXY STATEMENT/PROSPECTUS SPECIAL MEETING OF SHAREHOLDERS TO BE HELD DECEMBER 15, 2009 RELATING TO THE REORGANIZATION OF THE ULTRA SHORT BOND FUND INTO THE MONEY MARKET FUND This Proxy Statement/Prospectus is furnished in connection with the solicitation by the Board of Directors (the Board or Directors) of Principal Funds, Inc. (PFI) of proxies to be used at a Special Meeting of Shareholders of PFI to be held at 680 8th Street, Des Moines, Iowa 50392-2080, on December 15, 2009, at 10 a.m., Central Time (the Meeting). At the Meeting, shareholders of the Ultra Short Bond Fund (the Acquired Fund) will be asked to consider and approve a proposed Plan of Acquisition (the Plan) providing for the reorganization of the Acquired Fund into the Money Market Fund (the Acquiring Fund). Under the Plan: (i) the Acquiring Fund will acquire all the assets, subject to all the liabilities of the Acquired Fund in exchange for shares of the Acquiring Fund; (ii) the Acquiring Fund shares will be distributed to the Shareholders of the Acquired Fund; and (iii) the Acquired Fund will liquidate and terminate (the Reorganization). As a result of the Reorganization, each shareholder of the Acquired Fund will become a shareholder of the Acquiring Fund. The total value of all shares of the Acquiring Fund issued in the Reorganization will equal the total value of the net assets of the Acquired Fund. The number of full and fractional shares of the Acquiring Fund received by a shareholder of the Acquired Fund will be equal in value to the value of that shareholders shares of the Acquired Fund as of the close of regularly scheduled trading on the New York Stock Exchange (NYSE) on the closing date of the Reorganization. Holders of Class A, Class C, Class J, Class R-1, Class R-2, Class R-3, Class R-4, Class R-5 and Institutional Class shares of the Acquired Fund will receive, respectively, Class A, Class C, Class J, Class R-1, Class R-2, Class R-3, Class R-4, Class R-5 and Institutional Class shares of the Acquiring Fund. If approved by shareholders of the Acquired Fund, the Reorganization is expected to occur immediately after the close of regularly scheduled trading on the NYSE on December 18, 2009 (the Effective Time). All share classes of the Acquired Fund will vote in the aggregate and not by class. The terms and conditions of the Reorganization are more fully described below in this Proxy Statement/Prospectus and the Form of Plan of Acquisition which is attached hereto as Appendix A. This Proxy Statement/Prospectus contains information shareholders should know before voting on the Reorganization. Please read it carefully and retain it for future reference. The Annual and Semi-Annual Reports to Shareholders of PFI contain additional information about the investments of the Acquired and Acquiring Funds, and the Annual Report contains discussions of the market conditions and investment strategies that significantly affected these Funds during the fiscal year ended October 31, 2008. Copies of these reports may be obtained at no charge by calling our shareholder services department toll free at 1-800-247-4123. A Statement of Additional Information dated , 2009 (the Statement of Additional Information) relating to this Proxy Statement/Prospectus has been filed with the Securities and Exchange Commission (SEC) and is incorporated by reference into this Proxy Statement/Prospectus. PFIs Prospectus, dated March 1, 2009 and as supplemented (PFI Prospectus), and Statement of Additional Information, dated March 1, 2009 and as supplemented (PFI SAI), have been filed with the SEC and, insofar as they relate to the Acquired Fund, are incorporated by reference into this Proxy Statement/Prospectus. Copies of these documents may be obtained without charge by writing to PFI at the address noted above or by calling our shareholder services department toll free at 1-800-222-5852. You may also call our shareholder services department toll fee at 1-800-222-5852 if you have any questions regarding the Reorganization. PFI is subject to the informational requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940 (the 1940 Act) and files reports, proxy materials and other information with the SEC. Such reports, proxy materials and other information may be inspected and copied at the Public Reference Room of the SEC at treet, N.E., Washington, D.C. 20549 (information on the operation of the Public Reference Room may be obtained by calling the SEC at 1-202-551-5850). Such materials are also available on the SECs EDGAR Database on its Internet site at www.sec.gov, and copies may be obtained, after paying a duplicating fee, by email request addressed to publicinfo@sec.gov or by writing to the SECs Public Reference Room. The SEC has not approved or disapproved these securities or passed upon the accuracy or adequacy of this Proxy Statement/Prospectus. Any representation to the contrary is a criminal offense. The date of this Proxy Statement/Prospectus is , 2009. 3 TABLE OF CONTENTS Page INTRODUCTION 4 THE REORGANIZATION 4 PROPOSAL: APPROVAL OF A PLAN OF ACQUISITION PROVIDING FOR THE REORGANIZATION OF THE ULTRA SHORT BOND FUND INTO THE MONEY MARKET FUND 6 Comparison of Acquired and Acquiring Funds 6 Comparison of Investment Objectives and Strategies 7 Fees and Expenses of the Funds 8 Comparison of Principal Investment Risks 8 Performance 13 INFORMATION ABOUT THE REORGANIZATION 16 Plan of Acquisition 16 Reasons for the Reorganization 16 Board Consideration of the Reorganization 16 Description of the Securities to Be Issued 17 Federal Income Tax Consequences 18 CAPITALIZATION 19 ADDITIONAL INFORMATION ABOUT THE FUNDS 20 Certain Investment Strategies and Related Risks of the Funds 20 Multiple Classes of Shares 24 Costs of Investing in the Funds 24 Distribution Plans and Additional Information Regarding Intermediary Compensation 30 Dividends and Distributions 31 Pricing of Fund Shares 31 Purchases, Redemptions, and Exchanges of Shares 31 Frequent Purchases and Redemptions 32 Tax Considerations 32 Portfolio Holdings Information 44 VOTING INFORMATION 44 OUTSTANDING SHARES AND SHARE OWNERSHIP 45 FINANCIAL HIGHLIGHTS 45 FINANCIAL STATEMENTS 47 LEGAL MATTERS 47 OTHER INFORMATION 47 APPENDIX A Form of Plan of Acquisition A-1 APPENDIX B Description of Indices B-1 4 INTRODUCTION This Proxy Statement/Prospectus is being furnished to shareholders of the Acquired Fund to provide information regarding the Plan and the Reorganization. Principal Funds, Inc. PFI is a Maryland corporation and an open-end management investment company registered with the SEC under the 1940 Act. PFI currently offers 66 separate series or funds (the PFI Funds), including the Acquired and Acquiring Funds. The sponsor of PFI is Principal Life Insurance Company (Principal Life), and the investment advisor to the PFI Funds is Principal Management Corporation (PMC). Principal Funds Distributor, Inc. (the Distributor or PFD) is the distributor for all share classes. Principal Life, an insurance company organized in 1879 under the laws of Iowa, PMC and PFD are indirect, wholly-owned subsidiaries of Principal Financial Group, Inc. (PFG). Their address is the Principal Financial Group, Des Moines, Iowa 50392-2080. Investment Management . Pursuant to an investment advisory agreement with PFI with respect to the Acquired and Acquiring Funds, PMC provides investment advisory services and certain corporate administrative services to the Funds. As permitted by the investment advisory agreement, PMC has entered into sub-advisory agreements with respect to the Acquired and Acquiring Funds as follows: Acquired Fund Sub-Advisor Ultra Short Bond Fund Principal Global Investors, LLC (PGI) Acquiring Fund Sub-Advisor Money Market Fund PGI PMC and PGI are registered with the SEC as investment advisors under the Investment Advisers Act of 1940. PGI is located at 801 Grand Avenue, Des Moines, IA 50392. PGI is an affiliate of PFG. THE REORGANIZATION At its meeting held on September 14, 2009, the Board, including all the Directors who are not interested persons (as defined in the 1940 Act) of PFI (the Independent Directors), approved the Reorganization pursuant to the Plan providing for the Reorganization of the Acquired Fund into the Acquiring Fund. The Board concluded that the Reorganization is in the best interests of the Acquired Fund and the Acquiring Fund and that the interests of existing shareholders of the Funds will not be diluted as a result of the Reorganization. The factors that the Board considered in deciding to approve the Reorganization are discussed below under Information About the Reorganization Board Consideration of the Reorganization. The Reorganization contemplates: (i) the transfer of all the assets, subject to all of the liabilities, of the Acquired Fund to the Acquiring Fund in exchange for shares of the Acquiring Fund; (ii) the distribution to Acquired Fund shareholders of the Acquiring Fund shares; and (iii) the liquidation and termination of the Acquired Fund. As a result of the Reorganization, each shareholder of the Acquired Fund will become a shareholder of the Acquiring Fund. In the Reorganization, the Acquiring Fund will issue a number of shares with a total value equal to the total value of the net assets of the Acquired Fund, and each shareholder of the Acquired Fund will receive a number of full and fractional shares of the Acquiring Fund with a value equal to the value of that shareholders shares of the Acquired Fund, as of the close of regularly scheduled trading on the NYSE on the closing date of the Reorganization (the Effective Time). The closing date of the Reorganization is expected to be December 18, 2009. Holders of Class A, Class C, Class J, Class R-1, Class R-2, Class R-3, Class R-4, Class R-5 and Institutional Class shares of the Acquired Fund will receive, respectively, Class A, Class C, Class J, Class R-1, Class R-2, Class R-3, Class R-4, Class R-5 and Institutional Class shares of the Acquiring Fund. The terms and conditions of the Reorganization are more fully described below in this Proxy Statement/Prospectus and in the Form of Plan of Acquisition, which is attached hereto as Appendix A. The Board of Directors of PFI believes that the Reorganization will serve the best interests of shareholders of both the Acquired and Acquiring Funds. The Funds have the similar investment objectives in that the Acquiring Fund seeks as high a level of current income as is considered consistent with preservation of principal and maintenance of liquidity while the Acquired Fund seeks to provide current income while seeking capital appreciation. The Funds also have the same sub-advisor and similar principal policies and risks in that both invest primarily in high quality, short-term money market instruments. The Acquiring Fund has similar advisory fee rates and is expected to have lower expense ratios following the Reorganization, assuming the imposition of a voluntaryexpense cap. The Acquiring Fund has outperformed the Acquired Fund over the one year, three year and five year periods ended June 30, 2009. Moreover, the Reorganization may be expected to afford shareholders of the Acquired Fund on an ongoing basis greater prospects for growth and efficient management. Combining the Funds will not result in any dilution of the interests of existing shareholders of the Funds. In the opinion of legal counsel, the Reorganization will qualify as a tax-free reorganization and, for federal income tax purposes, no gain or loss will be recognized as a result of the Reorganization by the Acquired or Acquiring Fund shareholders. See Information About the Reorganization  Federal Income Tax Consequences. The Reorganization will not result in any material change in the purchase and redemption procedures followed with respect to the distribution of shares. See Additional Information About the Funds  Purchases, Redemptions and Exchanges of Shares. PMC will pay all expenses and out-of-pocket fees incurred in connection with the Reorganization, including printing, mailing, and legal fees. The Acquired Fund will pay any trading costs associated with disposing of any portfolio securities of the Acquired Fund that would not be compatible with the investment objectives and strategies of the Acquiring Fund and reinvesting the proceeds in securities that would be compatible. The estimated loss, including trading costs, is $7,634,000 on a US GAAP basis. The estimated per share capital loss is $0.38. 5 PROPOSAL: APPROVAL OF A PLAN OF ACQUISITION PROVIDING FOR THE REORGANIZATION OF THE ULTRA SHORT BOND FUND INTO THE MONEY MARKET FUND Shareholders of the Ultra Short Bond Fund (the Acquired Fund) are being asked to approve the reorganization of the Acquired Fund into the Money Market Fund (the Acquiring Fund.) Comparison of Acquired and Acquiring Funds The following table provides comparative information with respect to the Acquired and Acquiring Funds. Ultra Short Bond Fund Money Market Fund (Acquired Fund) (Acquiring Fund) Approximate Net Assets as of April 30, 2009 (unaudited): $147,135,000 $2,846,995,000 Investment Advisor: PMC Sub-Advisor and Portfolio Managers: PGI PGI Craig Dawson, CFA. (since 2005) Mr. Dawson is a Tracy Reeg. (since 2009) Ms. Reeg, portfolio manager, portfolio manager at PGI. He joined the firm in 1998 as a joined PGI in 1993. She is involved in the portfolio research associate, then moved into a portfolio analyst management of money market portfolios. Ms. Reeg role before moving into a portfolio manager position in earned a Bachelors degree in Finance from the 2002. He earned a Bachelors degree in Finance and an University of Northern Iowa. She is a member of the Life MBA from the University of Iowa. Mr. Dawson has Office Management Association (LOMA) and is a Fellow earned the right to use the Chartered Financial Analyst of the Life Management Institute (FLMI). designation. Alice Robertson. (since 2000) Ms. Robertson is a trader Doug Earney, CFA. (since 2008) Mr. Earney, portfolio for PGI on the corporate fixed-income trading desk. She manager, joined PGI in 2000. His current responsibilities joined the Principal Financial Group in 1990 as a credit include managing multi-sector portfolios including long analyst and moved to her current position in 1993. Ms. duration, stable value, and third-party insurance company Robertson earned a Bachelors degree in Economics from mandates. Mr. Earney's prior responsibilities have Northwestern University and a Masters degree in included asset allocation, risk management, and Finance and Marketing from DePaul University. investment strategy development for multi-asset class portfolios. He earned a Bachelor's degree in Mechanical Engineering from Iowa State University and an MBA in Finance and Accounting from the University of Chicago. Mr. Earney has earned the right to use the Chartered Financial Analyst designation and is a member of the CFA Institute. Investment Objective: The Fund seeks to provide current income while seeking The Fund seeks as high a level of current income as is capital preservation. considered consistent with preservation of principal and maintenance of liquidity. Principal Investment Strategies: The Fund invests mostly in high quality, short-term money The Fund invests its assets in a portfolio of high quality, market instruments which PGI believes present minimal short-term money market instruments. The investments credit risks. The Funds portfolio resembles that of a are U.S. dollar denominated securities which PGI believes money market fund. Among the securities the Fund owns present minimal credit risks. At the time the Fund are "eligible securities" as defined in the SEC Rule 2a-7 purchases each security, it is an eligible security as promulgated under the 1940 Act. These eligible securities defined in the regulations issued under the 1940 Act, as are primarily made up of the following types of securities: amended.  securities issued or guaranteed by the U.S. government, including Treasury bills, notes and bonds; The Fund maintains a dollar weighted average portfolio  securities issued or guaranteed by agencies or maturity of 90 days or less. It intends to hold its instrumentalities of the U.S. government. These are backed investments until maturity. However, the Fund may sell a 6 either by the full faith and credit of the U.S. government or security before it matures: by the credit of the particular agency or instrumentality;  to take advantage of market variations;  bank obligations including:  to generate cash to cover sales of Fund shares by its  certificates of deposit which generally are negotiable shareholders; or certificates against funds deposited in a commercial bank;  upon revised credit opinions of the securitys issuer. or,  bankers acceptances which are time drafts drawn on The sale of a security by the Fund before maturity may a commercial bank, usually in connection with not be in the best interest of the Fund. The sale of international commercial transactions. portfolio securities is usually a taxable event. The Fund  commercial paper which is short-term promissory notes does have an ability to borrow money to cover the issued by U.S. or foreign corporations primarily to finance redemption of Fund shares. short-term credit needs;  corporate debt consisting of notes, bonds or debentures It is the policy of the Fund to be as fully invested as which at the time of purchase by the Fund have 397 days possible to maximize current income. Securities in which or less remaining to maturity; the Fund invests include:  repurchase agreements under which securities are  securities issued or guaranteed by the U.S. government, purchased with an agreement by the seller to repurchase including Treasury bills, notes and bonds; the security at the same price plus interest at a specified  securities issued or guaranteed by agencies or rate. Generally these have a short maturity (less than a instrumentalities of the U.S. government. These are week) but may also have a longer maturity; and backed either by the full faith and credit of the U.S.  taxable municipal obligations which are short-term government or by the credit of the particular agency or obligations issued or guaranteed by state and municipal instrumentality; issuers which generate taxable income.  bank obligations including:  certificates of deposit which generally are negotiable The Fund may maintain a dollar-weighted effective certificates against funds deposited in a commercial bank; maturity of up to 2.5 years. In determining the average or, effective maturity of the Fund's assets, the maturity date of  bankers acceptances which are time drafts drawn on a callable security or prepayable securities may be adjusted a commercial bank, usually in connection with to reflect PGI's judgment regarding the likelihood of the international commercial transactions. security being called or prepaid.  commercial paper which is short-term promissory notes The Fund considers the term "bond" to mean any debt issued by U.S. or foreign corporations primarily to security. Such securities include: finance short-term credit needs;  debt securities of U.S. issuers rated in the four highest  corporate debt consisting of notes, bonds or debentures grades by Standard & Poor's Rating Service ("S&P) or which at the time of purchase by the Fund has 397 days or Moody's Investors Service, Inc. ("Moody's") or, if unrated, less remaining to maturity; in the opinion of the PGI of comparable quality; and  repurchase agreements under which securities are  mortgage-backed securities representing an interest in a purchased with an agreement by the seller to repurchase pool of mortgage loans. the security at the same price plus interest at a specified rate. Generally these have a short maturity (less than a The Fund may hold a variety of financial instruments, week) but may also have a longer maturity; and including securities in the fourth highest rating category or  taxable municipal obligations which are short-term their equivalent. Securities in the fourth highest category obligations issued or guaranteed by state and municipal are "investment grade." While they are considered to have issuers which generate taxable income. adequate capacity to pay interest and repay principal, they do have speculative characteristics. Changes in economic Among the certificates of deposit typically held by the and other conditions are more likely to affect the ability of Fund are Eurodollar and Yankee obligations which are the issuer to make principal and interest payments than is issued in U.S. dollars by foreign banks and foreign the case with issuers of higher rated securities. branches of U.S. banks. Before the Sub-Advisor selects a Eurodollar or Yankee obligation, however, the foreign The Fund may hold a small percentage of below- issuer undergoes the same credit-quality analysis and tests investment grade fixed-income securities ("junk bonds"). of financial strength as an issuer of domestic securities. Fixed-income securities that are not investment grade are commonly referred to as junk bonds or high yield As with all mutual funds, the value of the Funds assets securities and are rated Ba or lower by Moody's or BB or may rise or fall. Although the Fund seeks to preserve the lower by S&P. These securities offer a higher yield than value of an investment at $1.00 per share, it is possible to other higher rated securities, but they carry a greater lose money by investing in the Fund. An investment in degree of risk and are considered speculative by the major the Fund is not insured or guaranteed by the Federal credit rating agencies. Deposit Insurance Corporation or any other government agency. 7 Fundamental Investment Restrictions: Each of the Funds is subject to the same fundamental investment restrictions which may not be changed without the approval of the shareholders of the Fund. These fundamental restrictions deal with such matters as the issuance of senior securities, purchasing or selling real estate or commodities, borrowing money, making loans, underwriting securities of other issuers, diversification or concentration of investments, and short sales of securities. The fundamental investment restrictions of the Funds are described in the Statement of Additional Information. Comparison of Investment Objectives and Strategies The Funds have similar investment objectives in that the Acquiring Fund seeks as high a level of current income as is considered consistent with preservation of principal and maintenance of liquidity while the Acquired Fund seeks to provide current income while seeking capital appreciation. The Funds also have the same sub-advisor and similar principal policies and risks in that both invest primarily in high quality, short-term money market instruments. The Funds differ principally in that the securities held by the Acquired Fund may maintain a dollar-weighted effective maturity of up to 2.5 years as opposed to a dollar-weighted effective maturity of 90 days for the Acquiring Fund. Further, the Acquired Fund may hold securities in the fourth highest category (lowest category still considered investment grade) as well as securities that are below-investment grade (junk bonds). The Acquiring Fund seeks to preserve the value of an investment of $1.00 per share while the Acquired Fund's share price may vary. Additional information about the investment strategies and the types of securities in which the Funds may invest is discussed below under Certain Investment Strategies and Related Risks of the Funds as well as in the Statement of Additional Information. The Statement of Additional Information provides further information about the portfolio manager(s) for each Fund, including information about compensation, other accounts managed and ownership of Fund shares. Fees and Expenses of the Funds The tables below compare the fees and expenses of the shares of the Acquired and Acquiring Funds. In the Reorganization, the holders of Class R-1, Class R-2, Class R-3, Class R-4, Class R-5 (Retirement Class Shares), Class A, Class C, Class J, and Institutional Class shares of the Acquired Fund will receive, respectively, Class R-1, Class R-2, Class R-3, Class R-4, Class R-5, Class A, Class C, Class J, and Institutional Class shares of the Acquiring Fund. Shareholder Fees (fees paid directly from your investment) The following table shows the fees and expenses you may pay when you buy and redeem Class A and Class C shares of the Funds. These fees and expenses are more fully described under Additional Information About the Funds  Costs of Investing in the Funds. The Retirement Class and Institutional Class Shares are not subject to sales charges or redemption fees. Class A Class C Class J Maximum sales charge(load) imposed on purchases (as a % of offering price) 1.00% None None Maximum Contingent Deferred Sales Charge(CDSC) (as a % of dollars subject to charge) 0.25% 1.00% 1.00% Redemption or Exchange Fee (as a % of amount redeemed/ exchanged) 1.00% 1.00% 1.00% (1) There is no sales change for the purchase of Class A shares of the Acquiring Fund (2) Sales charges are reduced or eliminated for purchases of $50,000 or more. (3) A CDSC may apply on certain redemptions made within 12 months following purchases of $1 million or more made without a sales charge. (4) A CDSC applies on certain redemptions made within 12 months. (5) A CDSC may apply on certain redemptions made within 18 months. (6) Excessive trading fees are charged when $30,000 or more of shares are redeemed or exchanged to another fund within 30 days after they are purchased. Excessive trading fees will not be applied to shares acquired in connection with the Reorganization. 8 Fees and Expenses as a % of average daily net assets The following table shows: (a) the ratios of expenses to average net assets of the Acquired Fund for the fiscal year ended October 31, 2008; (b) the ratios of expenses to average net assets of the Acquiring Fund for the fiscal year ended October 31, 2008; and (c) the pro forma expense ratios of the Acquiring fund for the fiscal year ending October 31, 2008 assuming that the Reorganization had taken place at the commencement of the fiscal year ended October 31, 2008. Annual Fund Operating Expenses Total Manage- Annual Expense ment 12b-1 Other Operating Reimburse- Net Class Fees Fees Expenses Expenses ment Expenses (a) Ultra Short Bond Fund (Acquired Fund) R-1 0.38% 0.00% 0.54% 0.92% N/A 0.92% R-2 0.38% 0.00% 0.46% 0.84% N/A 0.84% R-3 0.38% 0.00% 0.33% 0.71% N/A 0.71% R-4 0.38% 0.00% 0.29% 0.67% N/A 0.67% R-5 0.38% N/A 0.27% 0.65% N/A 0.65% A 0.38% 0.00% 0.30% 0.68% N/A 0.68% C 0.38% 0.00% 1.34% 1.72% 0.22% 1.50% J 0.38% 0.00% 0.26% 0.64% N/A 0.64% Institutional 0.38% N/A 0.04% 0.42% N/A 0.42% (b) Money Market Fund (Acquiring Fund) R-1 0.38% 0.35% 0.54% 1.27% N/A 1.27% R-2 0.38% 0.30% 0.46% 1.14% N/A 1.14% R-3 0.38% 0.25% 0.33% 0.96% N/A 0.96% R-4 0.38% 0.10% 0.29% 0.77% N/A 0.77% R-5 0.38% N/A 0.27% 0.65% N/A 0.65% A 0.38% N/A 0.12% 0.50% N/A 0.50% C 0.38% 1.00% 0.06% 1.44% 1.44% J 0.38% 0.25% 0.24% 0.87% N/A 0.87% Institutional 0.38% N/A 0.04% 0.42% N/A 0.42% (c) Money Market Fund (Acquiring Fund) (Pro forma assuming Reorganization) R-1 0.38% 0.35% 0.54% 1.27% N/A 1.27% R-2 0.38% 0.30% 0.46% 1.14% N/A 1.14% R-3 0.38% 0.25% 0.33% 0.96% N/A 0.96% R-4 0.38% 0.10% 0.29% 0.77% N/A 0.77% R-5 0.38% N/A 0.27% 0.65% N/A 0.65% A 0.38% N/A 0.11% 0.49% N/A 0.49% C 0.38% 1.00% 0.13% 1.51% 1.51% J 0.38% 0.25% 0.19% 0.82% N/A 0.82% Institutional 0.38% N/A 0.04% 0.42% N/A 0.42% (1) Expense information has been restated to reflect current fees. Effective January 1, 2009, the Funds management fees were decreased. (2) Expense information has been restated to reflect current fees. Certain other operating expenses of the Fund have increased effective March 1, 2009. (3) Expense information has been restated to reflect current fees. Effective January 1, 2009, The Acquired Funds 12b-1 Fees were eliminated. (4) PMC has voluntarily agreed to limit the Acquiring Fund's expenses to the extent necessary to maintain a 0% yield. The voluntary expense limit may be terminated at any time.
